DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 3 5 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 18 February 2021, have been considered.

Drawings
The drawings received on 18 February 2021 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1. The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes a  liquid discharge apparatus having a liquid discharge head including a nozzle face, a head cap configured to cover the nozzle face, a buffer tank, a communication passage coupling the head cap and the buffer tank, a heater configured to heat liquid stored in the buffer tank, a heat source configured to generate heat, and a heat introduction passage coupling the heat source with the buffer tank, to introduce exhaust heat from the heat source into the buffer tank.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.  
The examiner notes in applicant’s disclosure the limitation “heat source” is defined as “In the following description, a "heat source 700" collectively refers to a mechanism and a component that generate waste heat as the inkjet printer 10 operates”, (see page 5, lines 24-34).
2. Claims 2-10 are allowed for being dependent upon claim 1. 
Japanese Publication No. JP H06340092 to Shuzo discloses a waste ink tank (Drawing 1, element 1) for an ink jet recording device (paragraphs 0001-0002) having an absorber (Drawing 1, element 2), a waste ink discharge tube (Drawing 1, element 3), a suction pump connection (Drawing 1, element 3a), where the waste ink discharge tube has a large number of openings (Drawing 1, element 3b) for effectively absorbing the waste ink into the waste ink tank (paragraph 0041).  Further, Shuzo discloses “In the above description, it has been shown that the waste ink is safely absorbed by being absorbed by the ink absorber 2, but the waste ink can also be processed and its function can be recovered by evaporating the moisture of the ink. Waste ink evaporation means for function recovery can be performed by heating means and air blowing means. As the heating means, a heater, use of electromagnetic waves, or a heat source of a recording apparatus can be used” (paragraph 0035),  where “As the above-mentioned heating means, a heat source of a recording apparatus is preferably used if it can be effectively realized at low cost without using a special apparatus.  This is to use heat generated from an electric circuit, a transformer, a motor or the like necessary for operating the recording apparatus main body as a heating source. Usually, these heat sources are provided with heat sinks, or the mounting substrate itself serves as a heat sink” (paragraph 0036).  However, Shuzo fails to disclose a buffer tank, a communication passage coupling the head cap and the buffer tank, a heater configured to heat the liquid stored in the buffer tank, and a heat introduction passage coupling the heat source with the buffer tank, to introduce exhaust heat from the heat source into the buffer tank.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        04/28/2022